Citation Nr: 0916022	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  06-11 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The Veteran had active service from October 1968 to July 
1970, August 1972 to August 1976, and from May 1980 to 
November 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision, in which 
the RO denied the Veteran a TDIU.  The Veteran filed a notice 
of disagreement (NOD) in November 2005.  The RO issued a 
statement of the case (SOC) in April 2006, and the Veteran 
filed a substantive appeal later that month.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the Veteran when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  See 38 
C.F.R. §§ 3.340, 3.34l, 4.16(a) (2008).

In this case, the Veteran is service-connected for sleep 
apnea (rated as 50 percent disabling), diabetes mellitus 
(rated as 20 percent disabling), traumatic arthritis of the 
right elbow (rated as 10 percent disabling), peripheral 
neuropathy of the right upper extremity (rated as 10 percent 
disabling), peripheral neuropathy of the left upper extremity 
(rated as 10 percent disabling), peripheral neuropathy of the 
right lower extremity (rated as 10 percent disabling), 
peripheral neuropathy of the left lower extremity (rated as 
10 percent disabling), hypertension (rated as 0 percent 
disabling), and hiatal hernia (rated as 0 percent disabling); 
the combined rating is 80 percent.  Thus, the minimum 
percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) 
are met.  The remaining question, then, is whether the 
Veteran's service-connected disability(ies) render him 
unemployable.

Unfortunately, the record does not contain an adequate 
medical opinion addressing the impact of the Veteran's 
service-connected disabilities, individually or in concert, 
on his ability to obtain or retain substantially gainful 
employment.  The report of an August 2004 VA examination 
reflects that the Veteran was laid off because of an accident 
that occurred at work but that this was cleared up and now 
his employer does not want him to return due to his weight.  
In an October 2005 letter, Dr. S., the Veteran's VA primary 
care physician, noted the Veteran's diagnoses of morbid 
obesity, diabetes mellitus, hypertension, depression, GERD 
(gastroesophageal reflux disease), sleep apnea, and cancer of 
the penis, and stated that his service-connected and 
nonservice-connected medical problems and the resultant 
disability preclude any kind of gainful employment.  
(Emphasis added..)

Given the foregoing, the Board finds that the RO should 
arrange for the Veteran to undergo further VA examination, by 
a physician, to obtain a medical opinion as to whether he is 
rendered unemployable solely as a result of his service-
connected disabilities.   The examiner should clearly opine 
whether the Veteran's service- connected disabilities, either 
individually or in concert, render him unable to obtain or 
retain substantially gainful employment. 

The Veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, shall result in 
denial of the claim for a TDIU (which is a claim for 
increase).  See 38 C.F.R. § 3.655(b).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file any copy(ies) of notice(s) of the date and 
time of the examination sent to the Veteran by the pertinent 
VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA treatment records.  The claims 
file includes VA outpatient treatment records from the 
Pittsburgh VA Medical Center (VAMC) dated through January 
2006.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain any 
records of treatment from the Pittsburgh VAMC since January 
2006, following the current procedures prescribed in 38 
C.F.R. § 3.159(c) as regards requests for records from 
Federal facilities.

Further, to ensure that all due process requirements are met, 
and the record before the examiner is complete, the RO should 
give the Veteran another opportunity to present 
information/evidence pertinent to the claim on appeal.  The 
RO's notice letter to the Veteran should explain that he has 
a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2008) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full VCAA compliance.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development or notification action 
deemed warranted by the VCAA prior to adjudicating the claim 
on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the 
Pittsburgh VAMC all records of 
evaluation/treatment for the Veteran since 
January 2006.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal.  The RO should also explain the 
type of evidence that is his ultimate 
responsibility to submit.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all records/responses received 
are associated with the claims file, the 
RO should arrange for the Veteran to 
undergo a VA examination, by an 
appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the Veteran, and the 
report of the examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made 
available to the physician prior to the 
completion of his or her report) and all 
clinical findings should be reported in 
detail.  

The physician should render an opinion, 
based upon review of the record and 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) that the Veteran's 
service-connected disabilities, either 
individually or in concert, render him 
unable to obtain or retain substantially 
gainful employment.

The physician should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
Veteran by the pertinent facility. 

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim for a TDIU.  
If the Veteran fails, without good cause, 
to report to the VA examination, in 
adjudicating the claim, the RO should 
consider the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, 
the RO should adjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


